Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Casey Austin Holloway, Appellant                      Appeal from the 196th District Court of
                                                      Hunt County, Texas (Tr. Ct. No. 33536CR).
No. 06-22-00076-CR         v.                         Memorandum Opinion delivered by Chief
                                                      Justice Morriss, Justice Stevens and Justice
The State of Texas, Appellee                          van Cleef participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant, Casey Austin Holloway, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED NOVEMBER 14, 2022
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk